                                                           United States District Court
                                                             Southern District of Texas

                                                                ENTERED
                 IN THE UNITED STATES DISTRICT COURT
                                                                July 03, 2019
                  FOR THE SOUTHERN DISTR ICT OF TEXA S
                                                             David J. Bradley, Clerk
                           HOUSTON DIVISION


RONALD J . KORMANIK ,

                 Plaintiff,

V.                                        CIVIL ACTION NO . H-18-3709

THE BANK OF NEW YORK MELLON
AS TRUSTEE FOR CWABS, INC .
ASSET-BACKED CERTIFICATES
SER IES 200 5-1 7 ,

                 Defendant .


                     MEMORAHDUM OPINION AND ORDER


     Plaintiff Ronald       Kormanik (uplaintiff'') sued defendant The
Bank of New York Mellon as Trustee for CWABS, Inc . A sset-Backed

Certificates Series 2005-17 (the nTrustee'') in the 215th District
Court of Harris County, Texas (the uState Court'o , alleging that
     Trustee      improperly attemp ting to foreclose        his real

property located at 1122 Barkston Drive, Katy, Texas 77450 (the
Mproperty/o x   The Trustee timely removed the action on October
2018.2 Pending before the court is Defendant 's Motion for Summary



     lThe Property is more particularly described in the subject
Texas Security Instrument recorded in the real property records of
Harris County, Texas, in Instrument Number Y853735 (the uSecurity
Instrument'') as:
     Lot Twenty (20), in Block Five (5), of NOTTINGHAM COUNTRY,
     SECTION NINE (9), a subdivision in Harris County, Texas,
     according to the map or plat thereof recorded in Volume
     289, Page 13 of the Map Records of Harris County , Texas .

     2see Defendant's Notice of Removal (nNotice of Removal'o ,
Docket Entry No . 1 , p . 1 .
Judgment on al1 Claims, Counterclaim s and Third Party Claims and

Brief in Support (the uTrustee's MSJ'' or the nTrustee's Motion for
Summary     Judgment'')    (Docket Entry No .          For   the reasons
exp lained below , the Trustee 's Motion for Summary Judgment will be

granted .


                 1.   Factual and Procedural Backqround

     On October           2005, Plaintiff executed a $149,688.00 Texas
Home Equity Note (the ''Note'') in favor          his original lender,
Countrywide Home Loans, Inc. (the ''Original Lender'o x          The Note
was secured by the Security Instrument z4 which established a first

lien on the Property x       During the closing Plaintiff also signed a

Texas Home Equity Affidavit and Agreement (the uAffidavit'o x
     Plaintiff defaulted on the Loan in July of 2014 and remains

defaultx     Notice of Default was sent to Plaintiff and his wife,

Carol Kormanik (uMrs. Kormanik'o , via certified mail on August 15,


     3see N ote , Exhibit 1-A to Declaration of Select Portfolio
Servicing , Inc . (USPS Declaration'r), Docket Entry No . 14-1, pp. 4-6.

     4The Note and the Security           Instrument   are   referred   to
collectively herein as the %'Loan .''

     ssee Security Instrument, Exhib it                      Declaration ,
Docket Entry No . 14-1 , pp . 7, 16-17 .
     6see Affidavit, Exhibit l-C to SPS Declaration , Docket Entry
    14-1, pp . 23-26.
     Vsee SPS Declaration , Exhibit 1 to Trustee's MSJ , Docket Entry
No. 14-1, p. 2 î 7 (''The Loan Records reflect that Borrower fell
behind on his payment ob ligations under the Loan and is past due
for the July 1, 2014 payment and a1l subsequent payments.'').
2014 .8   On September       2014 , Mortgage Electronic Registration

Systems, Inc. I''MERS''I as nominee for the Original Lender assigned
the Security Instrument to the Trustee and recorded the assignment

in the Harris County real property records .g        A second notice

default was sent to Plaintiff via certified mail on January 4,

2018 .10 Notice of acceleration was sent to Plaintiff via certified

mail on February 7, 2018.11 select Portfolio Servicing, InC. ('ASPS'')
   the current duly authorized mortgage servicer for the Loan .l2

      Plaintiff filed this action in the State Court on October

2018.13   The Trustee timely removed on October 9, 2018 .14                 On

November 30, 2018, the Trustee filed a counterclaim seeking an

order of foreclosure and a declaration of its right to foreclose x s



     8see Notice of Default and Intent to Accelerate (August 15,
2014J, Exhibit l-D to SPS Declaration, Docket Entry No. 14-1, p. 30.
     gsee A ssignment of Deed of Trust ,           Exhib it    1-E    to   SPS
Declaration , Docket Entry No . 14 -1 , p . 38 .

     losee Notice of Default and Intent to Accelerate (January 4,
20181, Exhibit l-F to SPS Declaration, Docket Entry No . 14-1, p . 42.
     llsee Notice of Acceleration of Loan Maturity (uNotice of
Acceleration''), Exhibit l-G to SPS Declaration, Docket Entry
No . 14-1, p . 45 .
     l2see Limited Power of Attorney , Exhibit                 1-H   to    SPS
Declaration , Docket Entry No . 14 -1 , p . 53 .

     l3see Plaintiff's Original Petition (upetition'o , Exhibit C-l
to Notice of Removal, Docket Entry No . 1-4 , p . 1 .

     l4see Notice of Removal, Docket Entry No .

     l5see  Defendant's Original Counterclaims                for    Judgment
Authorizing Foreclosure , Docket Entry No . 7 .
On the same date , the Trustee filed its third party claim against

Mrs . Korman ik seeking an order authorizing foreclosure because

Mrs . Kormanik is a necessary party to any request for foreclosure x 6
Mrs . Kormanik filed an answer on January            2019.17   The Trustee

filed its Motion for Summary Judgment on February                   2019 .18

Plaintiff moved   for    an   extension of    time       respond   to   the

Trustee 's Motion for Summary Judgment on February             2019 .19 The

court granted Plaintiff 's motion and ordered Plaintiff to respond

to the Trustee 's Motion for Summary Judgment by March              2019 .20

Plaintiff did not file a response .          For the reasons exp lained

below , the Trustee 's Motion for Summary Judgment will be granted .


                  II .   Summary Judgment Standard

     Summary judgment is appropriate if the movant establishes that
there is no genu ine dispute about any material fact and the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).


     l6see Defendant's Original Third Party Comp laint for Judgment
Authorizing Foreclosure , Docket Entry No . 8 7 Trustee 's MSJ, Docket
Entry No . l4 , p . 2 .

     l7see Answer of Carol Kormanik to Third Party Comp laint, Docket
Entry No . lO.
     lBsee Trustee 's MSJ , Docket Entry No . 14 .

     l9see Plaintiff, Ronald J . Kormanik 's Unopposed Motion to
Extend Motion Docket Date and to Respond to Defendant's Motion for
Summary Judgment , Docket Entry No . 17 .
     20See Order Granting Plaintiff, Ronald J . Kormanik 's Unopposed
Motion to Extend Motion Docket Date and to Respond to Defendant's
Motion for Summary Judgment, Docket Entry No . 18 .
Disputes about material facts are genuine uif the ev idence is such

that a reasonable jury could return a verdict for the nonmoving
party .''   Anderson v . Liberty Lobby , Inc w               2505, 2510

(1986)      The moving party is entitled to judgment as a matter of
law if uthe nonmov ing party has failed to make a sufficient showing

on an essential element       her case w ith respect to which she has

the burden of proof .'' Celotex Corp . v . Catrett , 106 S .       2548,

2552 (1986).

       A party moving for summary judgment nmust 'demonstrate
absence of a genuine issue of material factz' but need not neqate

the elements of the nonmovant 's case .'' Little v . Licuid Air Corp w

   F.3d 1069, 1075 (5th         1994) (en banc) (per curiam) (quoting
Celotex, 1O6 S . Ct. at 2553).     uIf the moving party fails to meet
this initial burden , the motion must be denied , regardless of the

nonmovant 's response .'' Id . If the moving party meets this burden ,

Rule 56(c) requires the nonmovant to go beyond the pleadings and
show   by   affidavits, depositions , answers     to   interrogatories ,

admissions on file, or other adm issible evidence that specific

facts exist over which there is a genuine issue for trial .          Id .

The nonmovant umust do more than simply show that there is some

metaphysical doubt as to the material facts .'' Matsushita Electric

Industrial Co ., Ltd . v . Zenith Radio Corp w   1O6 S . Ct . 1348 , 1356

(1986).
       In reviewing the evidence ''the court must draw a1l reasonable

inferences       favor of the nonmoving party , and       may not make
credibility determinations or weigh the ev idence .''         Reeves v .

Sanderson Plumbinq Products, Incw                    2097,         (2000).
The court resolves factual controversies in favor of the nonmovant,

ubut only when there is an actual controversy , that is , when 50th

parties have submitted evidence of contradictory facts .'' Little ,

   F .3d at 1075 .


                             111 . Analv sis

       Pursuant to the local rules of this district, ufailure

respond to a motion will be taken as a representation of no

opposition .'' Local Rules of the United States District Court for

the Southern District of Texas LR 7.4 . Because Plaintiff failed to

respond to the Trustee 's Motion for Summary Judgment, the court

will treat the Motion as though it        unopposed by Plaintiff. The

court will nevertheless consider the Trustee 's Motion for Summary

Judgment on the merits .

            his Petition , Plaintiff seeks a declaration that the

Trustee lacks standing to foreclose on the Property x l The Trustee

argues that Plaintiff 's declaratory relief claim lacks merit and

that        Trustee   is entitled        an    order authorizing       to

foreclose on the Property x z



     2lSee Petition , Exhibit       to Notice of Removal, Docket Entry
    1-4 , pp . 4-5.
       22See Trustee 's MSJ , Docket Entry No . l4, pp .
A.    Plaintiff 's Claim for Declaration of the Trustee's Lack of
      Standing to Foreclose

      uUnder Texas Property Code 55 51 .002 , 51 .0025 , the mortgagee

or mortgage servicer may foreclose upon'' real property secured by

a security instrument when a borrower defaults .              See Flowers v .

Deutsche Bank National Trust Co ., 614            App 'x

2015). While a mortgagee can be the original holder of a security
instrument            this case, the Original Lender), a mortgagee can
also be the most recent assignee of record of a security interest .

Tex . Prop . Code 5 51.0001(4)            The Tru stee       the most recent

assignee of record of the Security Instrument and holder of the

Note , and is therefore the current mortgagee on the Loan . A s the

mortgagee , the Trustee has all the rights in the Property that the

Original Lender held at the time of the assignment , including the

right to foreclose in the event that Plaintiff defau lts .23

      In his Petition , Plaintiff alleges that the Tru stee lacks

standing to foreclose on the Property because the assignment of the

Original    Lender's      interest   in   the   Loan   to   the   Trustee   was

improper .z4 Plaintiff alleges that he was never given proper notice

of the assignment .zs ''EU)nder Texas law, facially valid assignments



      23see Security Instrument , Exhib it 1-B to SPS Declaration ,
Docket Entry No. 14-1, p . 17 (granting the Original Lender a power
of sale).
      24see Petition , Exhibit C-1 to Notice of Removal , Docket Entry
     1-4 , pp . 4-5.
      25Id . at 4 .
cannot be challenged for want of authority except by the defrauded

assignor .'' Reinaqel v . Deutsche Bank National Tru st Co ., 735 F .3d

220, 228 (5th Cir. 2013). Plaintiff, as the borrower on the Loan,
therefore has no standing           challenge MERS 'S assignment of the

Orig inal Lender's interest to the Trustee .            Furthermore , the

assignment of the Security In strument          the Trustee was recorded

in the Harris County real property records, provid ing Plaintiff

with notice of the assignment . Pla intiff is therefore not entitled

to a declaration that the Trustee lacks standing to foreclose , and

the Trustee 's Motion for Summary Judgment on Plaintiff's claim for

declaratory relief will be granted .


B.     The Trustee 's Request for an Order of Foreclosure

       The Trustee argues that it is entitled to summary judgment on

its counterclaim and third party claim seeking an order authorizing

foreclosure and a declaration of its right              foreclose on the

Property .z6    uUnder Texas law , lenders have a substantive right to

elect judicial            nonjudicial foreclosure in the event of a
default .'' Douglas v . NCNB Texas National Bank, 979 F .2d 1128, 1130

(5th           1992)      'lTo foreclose under a security instrument
Texas with a power             sale , the lender must demonstrate the

following :            a debt exists; (2) the debt is secured by a lien
created under Article              5O(a)(6) of the Texas Constitution;
       plaintiff E isq          default under   the   note   and   security


       26See Tru stee 's M SJ , Docket Entry No .     pp .
instrument;   (4) plaintiff gl received       notice      of   default and
acceleration i'' and      plaintiff is not a member            the National

Guard or United States Military and has not applied for relief

under the Soldier 's and Sailor's Relief Act of 1940 .          Tex . Prop .

Code Ann. 5 51.002 (West 2016) Amaro v. Bear Stearns Residential
Mortqaqe corporation , civil      1:15-CV -74,         WL 6775504 , at

(s.D. Tex . March 31, 2016).
     The Trustee has established that a debt exists and that the

debt is a secured lien created under Article 16, 5 5O(a)(6) of the
Texas Constitution x ?     The Tru stee has also established that

Plaintiff and Mrs . Kormanik are in default .28      The Texas Property

Code requ ires the mortgage serv icer to serve a debtor            default

with a written notice by certified mail stating that the Note is in

defau lt and prov iding at least twenty days to cure the deficiency .

Tex . Prop . Code Ann . 5 5l.O02 (d). Notices of default were sent to
Plaintiff and Mrs . Kormanik on August           2014 , and January

2018 .29   Notice        Acceleration   was   sent   to    Plaintiff    and



     2RSee Note, Exhib it 1-A to SPS Declaration , Docket Entry
No . 14-1, p . 4 ; Security Instrument, Exhibit 1-B to SPS
Declaration , Docket Entry No . 14 -1 , p . 7 .
     28see SPS Declaration , Exhibit 1 to Trustee 's MSJ , Docket Entry
No. 14-1, p . 27 Notice of Default and Intent to Accelerate (August
15, 2014), Exhibit l-D to SPS Declaration, p . 3O; Notice of Default
and Intent to Accelerate Elanuary 4, 20182, Exhibit 1-F to SPS
Declaration, Docket Entry No . 14-1, p . 42 .        Plaintiff does not
dispute that the Loan is in default .

     29see Notice of Default and Intent to Accelerate (August 15,
2014), Exhibit 1-D to SPS Declaration, p . 3O; Notice of Default and
                                                      (continued .- )
Mrs . Kormanik on February 7 , 2018 .30 The Trustee therefore complied

with   the   Texas   Property    Code 's   notice   requirements , and   the

Kormaniks were given sufficient time to cure the default . Neither

Plaintiff nor Mrs . Kormanik allege that they are members of the

military . Because the Trustee has presented sufficient evidence to

satisfy the requirements for an order of foreclosure under the

Texas Property Code, the Trustee's request for a judgment
authorizing foreclosure will be granted . The Trustee is therefore

entitled to summary judgment on its counterclaim against Plaintiff
and on its third party claim against Mrs . Kormanik .


                       IV .   Conclusion and Order

       For the reasons exp lained above , no genuine issues of fact

remain w ith respect          the allegations         Plaintiff 's Original

Petition.      The Trustee          entitled to summary judgment on
Plaintiff's claim for declaratory relief .           The Trustee has also

presented sufficient evidence that                  entitled to a judgment
authorizing foreclosure .        The Trustee is therefore entitled to

summary judgment on             counterclaim against Plaintiff and its
third party claim against Mrs . Kormanik .



     M l- .continued)
Intent to Accelerate          (January 4, 20182, Exhibit l-F to SPS
Declaration , Docket Entry No . 14 -1, p . 42 .

     3Osee Notice of Acceleration , Exh ibit l-G to SPS Declaration ,
Docket Entry No . 14-1, p . 45 .
     Defendant's Motion    for   Summary   Judgment   on   all   Claims,

Counterclaims and Third Party Claims (Docket Entry No .              is
GRANTED .   The Trustee's proposed    Final Judgment and Order of

Foreclosure (Docket Entry No . 14-3) will be entered .
     SIGNED at Houston , Texas , on this the 3rd day of July , 2019 .




                                                       f




                                                 SIM LAKE
                                       UNITED STATES DISTRICT JUDGE
